Appeal by the defendant from a resentence of the County Court, Putnam County (Reitz, J.), imposed December 2, 2008, upon remittitur from this Court (see People v Rossetti, 55 AD3d 637 [2008]), upon his convictions of assault in the first degree and driving while intoxicated, upon his plea of guilty.
Ordered that the resentence is affirmed.
Contrary to the contention of the defendant, the County Court, which, upon remittitur, had the “discretion” to “afford” him “an opportunity to withdraw his plea” (People v Rossetti, 55 AD3d 637, 637 [2008]), properly denied his request to withdraw his plea of guilty. A defendant’s request to withdraw a plea of guilty should “not be granted merely for the asking” (People v Alexander, 97 NY2d 482, 485 [2002]), and the defendant, whose plea was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9, 17 [1983]), failed to articulate a persuasive reason warranting vacatur of the plea. Skelos, J.P., Florio, Roman and Miller, JJ., concur.